Case 3:19-cv-00155-GMG Document 23 Filed 06/05/20 Page 1 of 2 PageID #: 210




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG


ANGELO DRAPER,

             Petitioner,

v.                                                CIVIL ACTION NO.: 3:19-CV-155
                                                  (GROH)

WARDEN HUDGINS,

             Respondent.

              ORDER ADOPTING REPORT AND RECOMMENDATION

      Now before the Court is a Report and Recommendation (“R&R”) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 22] on April 7, 2020. Therein,

Magistrate Judge Trumble recommends the Respondent’s motion to dismiss [ECF No.

9] be granted and Petitioner’s § 2241 petition [ECF No. 1] be denied and dismissed

with prejudice.

      Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de novo review

of the magistrate judge’s findings where objection is made. However, the Court is

not required to review, under a de novo or any other standard, the factual or legal

conclusions of the magistrate judge to which no objection is made. Thomas v. Arn, 474

U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo

review and of a petitioner’s right to appeal this Court’s Order. 28.U.S.C. § 636(b)(1);

Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce,

727 F.2d 91, 94 (4th Cir. 1984).
Case 3:19-cv-00155-GMG Document 23 Filed 06/05/20 Page 2 of 2 PageID #: 211




       Objections to Magistrate Judge Trumble’s R&R were due within fourteen plus three

days of service. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The R&R was mailed to

the Petitioner by certified mail on April 7, 2020. ECF No. 22. The Petitioner accepted

service on April 13, 2020. To date, no objections have been filed. Accordingly, this Court

reviews the R&R for clear error.

       Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble’s R&R [ECF No. 22] should be, and is hereby, ORDERED ADOPTED for the

reasons more fully stated therein. Therefore, the Respondent’s motion to dismiss [ECF

No. 9] is GRANTED and the Petitioner’s § 2241 Petition [ECF No. 1] is DENIED and

DISMISSED WITH PREJUDICE.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the pro se Petitioner by certified

mail, return receipt requested, at his last known address as reflected on the docket sheet.

       DATED: June 5, 2020




                                             2
